DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III; drawn to: A method for using a kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient” and “An improvement in a method for using a kit for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient at home for repositioning one or more teeth of the patient”, respectively; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.

Applicant’s election without traverse of Group I comprising claims 1-7; drawn to: “A kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient”, in the reply filed on 08/12/2022 is acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Claim 1 recites the limitation “an instructional means to train the patient how to selectively use the plurality of sanding strips”. It is not clear how the instructional means are included in the kit. The specification discloses that the instructional means could be an audio or video recording ([17]), or a set of written instructions ([18]); but does not discloses where these recordings are contained; a memory, a CD, a manual, a link to a website, etc. are not disclosed. Therefore, the scope of the claim is rendered indefinite. 

Claim 2 recites the limitation “the kit of claim 1 further comprising a treatment plan”. The specifications disclosed that a patient could access the instructions regarding how to use the IPR kit through a network ([17]), but it does not disclose how the patient could access the treatment plan. It is not disclosed in the specification how a kit containing a plurality of sanding strips; and instructional means to train the patient to selectively use the plurality of sanding strips; would also contain a treatment plan, or how the patient would access the claimed treatment plan. Therefore, the scope of the claim is rendered indefinite.

Claim 6 positively recites the limitation “the treatment plan”. There is lack of antecedent bases for that limitation in the claim. Therefore, the claim is considered indefinite, as it is unclear if it the applicant’s intention to refer to the previously recited treatment plan in claim 2, or another treatment plan.  
All other claims are rejected based on their dependency on claim 1.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080081313 A1) in view Katzman et al. (US 20180368954 A1); hereafter, Katzman.

Regarding claim 1, Kim discloses “a kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient”; since Kim discloses a Kit of dental stripers for interproximal reduction ([0002] and [0045]). The Examiner notes that the kit disclosed by Kim could be used by any user, such as a practitioner or a patient. Also, Kim discloses “a plurality of sanding strips”; since Kim discloses that the dental stripers could be shipped to the customer in a ready-to-use condition, as part of a kit of dental filing tools with a selection of filing strip thicknesses and abrasive types ([0045]). Additionally, Kim discloses “wherein each of the plurality of sanding strips comprises a different thickness ([0045]); since Kim discloses a kit of dental filing tools with a selection of filing strip thicknesses ([0045]). Kim discloses “wherein each of the plurality of sanding strips is keyed for insertion and use in at least one of a plurality of predetermined positions between of the patient's teeth; since Kim discloses a kit of dental filing tools with a selection of filing strip thicknesses ([0045]) and that filing tools are preferably provided in several thicknesses from which a user may select a filing tool appropriate for the specific procedure ([0036]). The Examiner further notes that Kim discloses a method of using the kit ([0032] and [0046]), which provides instructions that could be followed by any user, such as a patient. However, Kim does not disclose an instructional means, to train the patient, included in the kit”.

On the other hand, Katzman teaches a kit, including dental tools and instructions, instructing a user to administer the dental assembly (abstract). Also, Katzman discloses that the instructions could be provided in the form of a manual or a video ([0071]). 

Kim and Katzman are analogous to the claimed invention because they are directed to the same field of dental kits, tools and instructional means. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kim’s interproximal reduction kit to incorporate the teachings of Katzman of a dental kit containing instructions to teach a user how to use the dental tools included in the kit; in order to provide a user with step by step directions that allow the proper handling of the kit ([0071]). 

Therefore, by taking the combine teachings of Kim and Katzman, as a whole, Kim/Katzman teaches “an instructional means to train the patient how to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth”; since Kim discloses a method of how to use Kim’s interproximal reduction kit ([0032] and [0046]) and in Katzman’s disclosure a manual or a video with instructions on how to use the tools is included in the kit ([0071]).

Regarding claim 3, Kim/Katzman discloses “wherein each of the plurality of sanding strips comprises a different degree of abrasiveness relative to each other”; since Kim disclose a kit of dental filing tools with a selection of filing strip abrasive types ([0045]).

Regarding claim 4, Kim/Katzman discloses wherein the instructional means to train the patient how to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth comprises an audio or visual recording instructing the patient how to use the plurality of sanding strips when performing an IPR”; since Katzman discloses that the instructions could be provided in a video ([0071] Katzman).


Regarding claim 5, Kim/Katzman discloses “wherein the instructional means to train the patient how to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth comprises a set of written instructions”; since Kim discloses a set of written steps to use the sanding strips that could be followed by any user ([0046]) and Katzman discloses a manual containing instructions regarding how to use the tools included in the kit ([0071]).

Regarding claim 7, Kim/Katzman discloses “wherein the audio or visual recording instructing the patient how to use the plurality of sanding strips when performing an IPR is transmitted to the patient through a network connecting the patient to a dental service provider; since Katzman discloses that a communication network between a user and a provider could be in the form of a user’s account in a website, where communication between the user and the provider could be via email ([0076]).

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Katzman in view of Protec (An online store of dental tools and appliances) [online]. [retrieved 2022-08-26]. Retrieved from the Internet: <https://www.evansdentistry.ca/files/2016/06/ClearlineTechnicalBrochure2016.pdf)>.

Regarding claim 2, Kim/Katzman fails to disclose the limitations as claimed. However, Protec discloses a kit of dental tools that includes a treatment plan (Page 2, Section: “Treatment”). Also, Protec discloses “the treatment plan comprising: a graphical representation of the patient's teeth and a plurality of markers disposed within the graphical representation of the patient's teeth, wherein each one of the plurality of markers (markers shown in the IPR Reduction Guide) denotes a corresponding one of the plurality of predetermined positions between of the patient's teeth”; since Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide). Protec discloses that an Interproximal Reduction Guide is included in the kit (Page 2, Section: “What You Get”). 

Kim/Katzman and Protec are analogous to the claimed invention because they are directed to the same field of dental kits, tools and instructional means. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kim/Katzman’s disclosure of an interproximal reduction kit to incorporate the teachings of Protec of a dental kit containing a treatment plan; in order to provide a user with the option of reviewing and approving the treatment plan (Page 1, Section: “Advantages & benefits). 

Therefore, by taking the combine teachings of Kim/Katzman and Protec, as a whole, Kim/Katzman/Protec teaches wherein each of the plurality of sanding strips is keyed to at least one of the plurality of markers; since Kim discloses that filing tools are preferably provided in several thicknesses from which a user may select a filing tool appropriate for the specific procedure ([0036]) and Protec discloses the markers in the IPR Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide). Also, Protec discloses that any sanding strip necessary to complete the procedure could be bought in it’s website (Page 2, Section: “Interproximal Reduction”). 

Regarding claim 6, Kim/Katzman/Protec discloses “wherein the instructional means to train the patient how to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth comprises a set of written instructions disposed on the treatment plan”; Since Protec discloses a set of instructions disposed on the treatment plan and that at least part of the instructions are on the treatment plan, such as the locations and amount of IPR to be performed (Page 2, Section: Treatment). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

Kim (US 20150182300 A1).
Regarding claim 1, Kim discloses “A kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient”; since Kim discloses a dental filing strip system including a plurality of filing strips of incremental thicknesses (Abstract). Kim, also, discloses “a plurality of sanding strips; wherein each of the plurality of sanding strips comprises a different thickness (Abstract). Kim teaches that the metal strip thickness is varied to match a desired interproximal clearance, in order to eliminate or reduce additional interproximal surface polishing requirements ([0008]).

ContacEZ (A manufacture of dental tools) [online]. [retrieved 2022-08-25]. Retrieved from the Internet: <https://www.contacez.com/assets/images/IPR-Info-Sheet-Plus.pdf>.

Regarding claim 1, ContacEZ discloses “A kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient (Page 1, IPR Strip System and/or IPR Plus Strips)”. The Examiner notes that the kits disclosed by ContacEZ could be used by any user, such as a practitioner or a patient. Also, ContacEZ discloses “a plurality of sanding strips (e.g. reference numbers: 32108, 32508, 32408, and 32608); and an instructional means to train the patient how to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth (Page 1, Usage Guidelines & Technique)”. Additionally, ContacEZ discloses “wherein each of the plurality of sanding strips comprises a different thickness”; since both kits of strips (IPR Strip System and IPR Plus Strips) have strips of different thickness, for instance: Yellow Starter • 0.07 mm, Red Opener • 0.12 mm, etc. ContacEZ discloses “wherein each of the plurality of sanding strips is keyed for insertion and use in at least one of a plurality of predetermined positions between of the patient's teeth”; since ContacEZ discloses two kits of interproximal sanding strips having sanding strips of different thickness, such as from 0.05 mm to 0.50 mm, which are capable of being keyed for insertion and use in at least one of a plurality of predetermined positions between of a patient's teeth.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772